department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct c0u uniform issue list legend court m taxpayer a taxpayer b conservator a conservator b ira x checking account y amount c company m dear this is in response to a letter dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date and date in which you request a waiver ot the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that his wife taxpayer b age acting without authority requested and received a distribution from ira x which taxpayer a maintained with company m totaling amount c taxpayer a through his rollover of amount c was conservators asserts that his failure to accomplish a due to the medical and mental condition of both taxpayers a and b which was such as to impair their ability to make sound financial decisions or to understand the consequences of their actions page taxpayer a suffers from severe physical and mental incapacities and as a result was confined to a nursing home on or about date prior to the appointment of his conservators conservator a and b by court m in may of on date taxpayer b requested a distribution of amount c from taxpayer a’s ira and deposited amount c into her own individual checking account checking account y taxpayer a due to his physical and mental impairments was unable to attend to his financial interests and was unaware of the distribution to taxpayer b from his ira account ira x subsequently a temporary conservatorship was ordered in march for taxpayer a by court m and letters of conservatorship appointing conservators a and b were issued in may taxpayer b also suffers from severe mental incapacity which has impaired her ability to understand the consequences of her action such that a petition for appointment of a conservator was initially established for taxpayer b in date by court m with letters of conservatorship appointing conservators a and b issued in date based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the ro'lover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or 20u8v04024 page distribution is received e such plan may not excee in gross_income determined without regard to sec_408 xcept that the maximum amount which may be paid into d the portion of the amount received which is includible sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual re ceived any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to g rant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rol lover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the uted for example in the case of payment by check use of the amount distrib ashed and the time elapsed since the distribution whether the check was c occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that his failure to accomplish a rollover of amount c was due to the medical and mental condition of both taxpayers a and b which was such as to i mpair their ability to make sound financial decisions or understand the consequences of their actions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount is granted a period of c from ira x pursuant to this ruling letter taxpayer a page days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount c to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxkxkxxkx xxxxxkxkxkxkk _ please address all correspondence to sincerely yours qn vm anna stook anager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
